Citation Nr: 0118055	
Decision Date: 07/10/01    Archive Date: 07/16/01

DOCKET NO.  00-20 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than March 1, 
1995, for service connection for a low back disability.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability of the right wrist, neck and head as 
the result of injury at the Department of Veterans Affairs on 
or about September 16, 1996.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
hearing loss as the result of injury at the Department of 
Veterans Affairs on or about September 16, 1996.

4.  Entitlement to an initial increased evaluation for low 
back disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from June 1955 to June 
1959.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

Although the veteran's claim for compensation for hearing 
loss pursuant to 38 U.S.C.A. § 1151 was also addressed by the 
RO as a claim for service connection, it is clear from the 
veteran's appeal the he was appealing only the 38 U.S.C.A. 
§ 1151 claim.  Therefore, in addressing his claim for 
compensation for hearing loss, the Board will address only 
that basis for his claim.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  A July 1963 rating decision denied service connection for 
a back disability; the veteran did not timely appeal the 
claim.

3.  In January 1992 the veteran attempted to reopen his 
claim; however, an August 1994 Board decision (affirmed by 
the United States Court of Claims for Veterans Appeals 
(formerly Court of Veterans' Appeals) in June 1995) found 
that he had not submitted new and material evidence.

4.  The veteran submitted his claim to reopen his earlier 
claim for service connection for a back disability on March 
1, 1995.

5.  There is no competent, objective evidence of record that 
the veteran injured his right wrist, neck and head or that he 
suffered hearing loss as a result of VA treatment or injury 
at a VA facility on or about September 18, 1996.

6.  The veteran's intervertebral disc syndrome of the lumbar 
back is demonstrated by moderate recurring attacks manifested 
primarily by subjective complaints of pain and objective 
evidence of moderate limitation of motion and severe 
degenerative disc disease.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date prior 
to March 1, 1995, for a grant of service connection for a 
back disability have not been met.  38 U.S.C.A. §§ 5107, 
5110(a) (West 1991); 38 C.F.R. § 3.400(b)(2)(i) (2000).

2.  The criteria for the award of compensation pursuant to 38 
U.S.C.A. § 1151 for additional disability of the right wrist, 
neck and head have not been met.  38 U.S.C.A. § 1151(West 
1991); 38 C.F.R. § 3.358 (2000).

3.  The criteria for the award of compensation pursuant to 38 
U.S.C.A. § 1151 for additional disability of hearing loss 
have not been met.  38 U.S.C.A. § 1151(West 1991); 38 C.F.R. 
§ 3.358 (2000).

4.  The criteria for an initial disability rating in excess 
of 20 percent, for intervertebral disc disease of the lumbar 
spine have not been met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans' Claims Assistance Act of 2000, Pub. L No 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 4.1-4.7, 
4.21, 4.40, 4.45 4.71a, Diagnostic Codes 5292, 5293, 5295 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 became law.  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  An April 2000 Board 
decision found the veteran had submitted new and material 
evidence to reopen his claim for service connection for a low 
back disability and remanded the issue for further 
development and consideration.  That same month, a rating 
decision denied compensation for right wrist, neck and head 
injuries under the provisions of 38 U.S.C.A. § 1151.  A June 
2000 rating decision granted service connection for a low 
back disorder, at a 20 percent rating.  A month later, a 
rating decision denied the veteran's claims for an increased 
initial assessment and for an earlier effective date.  The 
veteran was provided copies of all the rating decisions and 
letters explaining his appellate rights.  His VA treatment 
records were obtained by the RO, as well as private treatment 
records.  Statements of the cases were issued in July and 
August 2000.  The statements of the cases discuss the 
evidence of record, the applicable statutory and regulatory 
law and the reasons his claims were denied.  Finally, the 
veteran was provided a VA examination in May 2000 to evaluate 
his low back disability.

After reviewing the record, Board is satisfied that all 
relevant facts have been properly developed with respect to 
these issues, that VA has given the veteran adequate notice 
regarding the evidence necessary to substantiate his claims 
and that no further assistance to the veteran is required to 
comply with the duty to assist mandated by statute.  
38 U.S.C.A. § 5107 (1999); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Earlier Effective Date for Service Connection

The Law and Regulations

Generally, the effective date of an award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The 
applicable laws and regulations governing the effective dates 
for compensation based upon direct service connection provide 
that the effective date for service connection is the day 
following separation from active duty, or the date 
entitlement arose, if the claim is received within one year 
after separation from active duty; otherwise, the effective 
date is based on the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2)(i).  Where decisions have become final by 
appellate decision or failure to timely initiate and perfect 
an appeal prior to receipt of an application for 
reconsideration or to reopen, the effective date will be the 
date of receipt of such application or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400 (h)(2).  

Factual Background

The veteran filed his original claim for a back disability in 
January 1963.  A July 1963 rating decision denied his claim 
and he did not appeal the decision.  In January 1992, he 
attempted to reopen his claim; however, an August 1994 Board 
decision found that he had not submitted new and material 
evidence to reopen his claim and therefore, the July 1993 
rating decision remained final.  The Board decision was 
affirmed by the United States Court of Claims for Veterans 
Appeals (Court) (previously Court of Veteran's Appeals) in a 
June 1995 decision.  In the meantime, the veteran submitted 
new evidence to reopen his claim on March 1, 1995.  
Initially, the Board found that he had not submitted new and 
material evidence in an August 1998 decision; however, this 
decision was remanded by the Court in December 1998.  A 
subsequent April 2000 Board decision found the veteran had 
submitted new and material evidence and remanded the issue to 
the RO for further development and consideration.  A June 
2000 rating decision granted service connection for a low 
back disability effective from March 1, 1995.  

Analysis

In the instant case, the appellant asserts that he is 
entitled to service connection for his low back disability 
effective from his date of separation in June 1959 or from 
January 1992, the date he first attempted to reopen his 
claim.  However, in reviewing the evidence of record, and 
applying the pertinent regulations, it is apparent that the 
July 1963 rating decision became final through the veteran's 
failure to appeal.  Moreover, although he attempted to reopen 
his claim in January 1992, this attempt was denied by a Board 
decision that was affirmed by the Court.  Therefore, there is 
no basis in the record for establishing an earlier effective 
date for the grant of service connection for a back 
disability as the successful claim to reopen his claim was 
received on March 1, 1995.

Accordingly, the Board concludes that the proper effective 
date for the award of service connection for a back 
disability is March 1, 1995, the date the veteran's 
successful claim to reopen it was received; the claim for an 
earlier effective date is denied.

Compensation Pursuant to 38 U.S.C.A. § 1151

Laws and Regulations

38 U.S.C.A. § 1151 provides that where any veteran shall have 
suffered an injury, or aggravation of an injury, as the 
result of hospitalization, medical or surgical treatment, not 
the result of the veteran's own willful misconduct, and such 
injury or aggravation results in additional disability, 
disability compensation shall be awarded in the same manner 
as if such disability or aggravation were service connected.

In determining that additional disability exists, the 
beneficiary's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury.  As applied to medical 
or surgical treatment, the physical condition prior to the 
disease or injury will be the condition which the specific 
medical or surgical treatment was designed to relieve.  
Compensation will not be payable for the continuance or 
natural progress of disease or injuries for which the 
hospitalization, etc., was authorized.  In determining 
whether such existing disease or injury suffered as a result 
of hospitalization, medical or surgical treatment is 
compensable, it will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.

Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
38 C.F.R. § 3.358(b),(c). 

Factual Background

Treatment records from Vaughan Regional Medical Center, 
previously known as Vaughan Memorial Hospital, indicate the 
veteran was in a serious vehicular accident in August 1969, 
injuring his head, as well as sustaining serious fractures 
and a traumatic below-the-knee amputation of his right leg. 
An October 1982 treatment record notes his complaints of a 
swollen wrist after having recently fallen in a store.  He 
was again seriously injured in a September 1991 accident.

VA treatment records dating from September 1995 to September 
show no relevant complaints of any injury at a VA facility or 
any contemporaneous treatment.  A November 1995 VA X-ray 
study of the cervical spine revealed degenerative changes.  
An August 1998 X-ray study of his cervical spine showed 
findings consistent with degenerative disc disease (DDD).  VA 
treatment records dating from May 1999 to March 2000 indicate 
frequent complaints of back, neck and wrist pain.  An August 
1999 treatment record notes that he attributed his neck, back 
and wrist pain to an accident in 1957.  There are no 
complaints, findings, treatment or diagnoses with regard to 
any hearing loss disability.

In his October 1998 claim, the veteran stated that he fell at 
the VA facility on or about September 18, 1996 and that he 
was helped to his feet by an orderly.  A VA employee 
witnessed his fall.  He did not file an accident report at 
that time because he did not believe himself to be injured.  
He returned to the facility on or about September 25, 1996, 
and was advised that the woman who witnessed his fall had 
subsequently retired.  He could only identify the orderly by 
his race and did not know the name of the retired VA 
employee.  There are no accident reports of record or any 
contemporaneous treatment records corroborating the veteran's 
account of the accident. 

Analysis

The evidence has been reviewed.  Essentially, the veteran 
alleges that he sustained injuries to his head, neck, wrist, 
and hearing when he fell while at a VA medical center.  He 
has not claimed that the injuries were the result of 
hospitalization, or medical or surgical treatment.  Reference 
is made to Sweitzer v. Brown, 5 Vet. App. 503, 506 (1993) 
wherein United States Court of Appeals for Veterans Claims 
(Court) held that an injury that occurred when veteran 
reporting for an examination, that injury was coincidental 
with and not the result of his having submitted to VA 
treatment (the veteran was struck by a wheelchair in a 
corridor of a VA medical center).  The Court held that the 
provisions of 38 U.S.C.A. § 1151 contemplate an award only 
where the disability results from VA treatment, and not from 
ministerial acts of the veteran in the course of arriving for 
treatment.

In the present case, the veteran simply fell down while on 
the premises of a VA medical center, allegedly sustaining 
injuries to his head, neck, wrist and causing hearing 
impairment.  The claimed injuries were not the result of 
hospitalization, medical or surgical treatment.  Accordingly, 
the claims for compensation pursuant to 38 U.S.C.A. § 1151, 
for additional disability right wrist, neck and head, as well 
as hearing loss due to injury at a VA facility in September 
1996, is denied.  

Increased Evaluation for Low Back Disability

Factual Background

A rating action in June 2000 awarded service connection for 
degenerative disc disease of the lumbar spine, effective 
March 1, 1995, which is the date of the reopened claim.  

Treatment records from William M. Hinson, M.D., indicate that 
the veteran was treated for low back pain in September 1991.  
Moderate muscle spasm was noted at the time, as well as 
tenderness to palpation along the left lower lumbar region.

VA treatment records dating from September 1995 to September 
1998 show no relevant low back findings.  VA treatment 
records dating from May 1999 to March 2000 show that he was 
frequently seen for complaints of back, neck and wrist pain.  
There were no specific findings.

Robert B. Currey, M.D., in an August 1999 letter, opined that 
the veteran's current X-ray findings of degenerative discs at 
three levels in the lumbar spine were consistent with his 
stated history of a back injury in 1957 in service.

During his May 2000 VA examination, the veteran related a 
history of having sustained a low back injury while serving 
in the Navy in 1957, requiring prolonged hospitalization, 
physical therapy and medication.  In 1969, while walking, he 
was struck by a car, resulting in a right below-the-knee 
amputation and 33 fractures in the left lower extremity 
requiring a prolonged period of hospitalization and 
rehabilitative surgery.  The veteran adamantly insisted that 
this accident did not affect his low back.  Since that 
accident, he had been disabled.  The veteran complained of 
constant back pain.  He was unable to sit, stand or walk for 
more than one hour due to his back pain.  He wore a brace and 
used a cane.  He used medications for his constant back pain.  
The examiner noted that the veteran had a severely abnormal 
gait due to his right leg below-the-knee amputation and left 
foot drop.  The examiner further noted that it was impossible 
to accurately determine lumbar range of motion due to his 
many injuries and disabilities.  He had negative straight leg 
raising to 90 degrees, beyond which he did complain of some 
mild low back discomfort.  Some mild tenderness was elicited 
on palpation of the lumbar spine, but no paraspinal spasm 
could be elicited.  April 2000 X-ray studies of the lumbar 
spine revealed severe DDD at L3-L4 and L4-L5 with spur 
formation, also associated with facet osteoarthritis.  The 
examiner opined that the veteran had low back disability as a 
result of both his inservice injury and subsequent 1969 car 
accident.  However, he was unable to distinguish the symptoms 
of the distinct injuries.

Analysis

The veteran's claim for a higher evaluations for his low back 
disability is an original claim that was placed on appellate 
status by a notice of disagreement expressing disagreement 
with an initial rating award.  In regard to this claim, the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994), is 
not applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for the disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App 119 
(1999).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

The veteran's lumbosacral disability is currently evaluated 
as 20 percent disabling under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code (Code).  A 20 percent disability 
rating is provided for moderate recurring attacks of 
intervertebral disc disease.  A 40 percent rating is assigned 
when there is severe intervertebral disc syndrome, 
demonstrated by recurring attacks with intermittent relief.  
A 60 percent rating is in order if the disability is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.

The regulations do not require that all cases show all 
findings specified by the rating schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be accepted in all cases.  
38 C.F.R. § 4.21.

There are other diagnostic codes for evaluating the spine 
that provide a rating greater than 20 percent.  However, 
there is no evidence of vertebral fracture, Code 5285, or 
ankylosis, Codes 5286 and 5289.  Moreover, there is no 
evidence of more than moderate limitation of motion prior to 
May 3, 2000, and his limitation of motion could not be 
assessed at the time of the May 2000 examination in part 
because of his unrelated lower extremities disabilities, Code 
5292.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence).  

The provisions of Code 5295 provide a 40 percent evaluation 
for severe lumbosacral strain, with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on force motion.

In this case, prior to the May 2000 VA examination, there is 
no evidence of more than moderate muscle spasm or moderate 
limitation of motion.  There is no evidence of loss of 
lateral spine motion in the treatment records.  Although the 
veteran complains of constant low back pain, VA treatment 
records contemporaneous to the time his claim was filed, show 
no objective findings that would warrant a rating in excess 
of the assigned 20 percent.    The May 2000 VA examiner found 
no evidence of paraspinal spasm and only mild tenderness was 
elicited on palpation.  Further, his severely abnormal gait 
was attributed to unrelated left foot drop and right leg 
prosthesis.  X-ray studies have indicated severe DDD and 
osteoarthritis; however, there have been no objectively 
demonstrated symptoms associated with his back disability 
that would warrant a higher evaluation under the provisions 
of either Code 5293 or 5295.  Therefore, the Board finds that 
the preponderance of the evidence is against a rating in 
excess of 20 percent for the veteran's low back disability.  
Accordingly, the Board finds that the disability picture more 
nearly approximates the 20 percent criteria under both Codes 
5293 and 5295.  38 C.F.R. § 4.7. 

The Board notes that, when an evaluation of a disability is 
based on limitation of motion, the Board must also consider, 
in conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Such factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy of disuse.  
The May 2000 VA examiner attributed the veteran's abnormal 
gait to disabilities unrelated to his back disability and 
noted that the veteran was able to sit, stand or walk for at 
least one hour before experiencing back pain.  He complained 
of only mild low back discomfort with straight leg raising 
beyond 90 degrees.  There were no allegations at the time of 
the examination or in the veteran's treatment records that he 
experienced flare-ups of his back symptoms.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
Considering the limitation of motion with pain on motion, the 
Board does not conclude that the veteran's disability 
picture, more closely resembles the severity required for a 
rating greater than 20 percent.  38 C.F.R. §§ 4.7, 4.40, 
4.45; DeLuca, 8 Vet. App. at 206.

In addition, the Board finds that an extra-schedular rating 
is not warranted in this case.  38 C.F.R. § 3.321(b)(1).  
There is no evidence of hospitalization or unemployment as a 
result of his back disability.



ORDER

Entitlement to an effective date earlier than March 1, 1995, 
for service connection for a low back disability is denied.

The veteran's claim of entitlement to compensation benefits 
under the provisions of 38 U.S.C.A. § 1151, for additional 
disability of right wrist, neck and head, with hearing loss, 
is denied.

Entitlement to a disability rating greater than 20 percent 
for low back disability is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 



